Citation Nr: 0522434	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee pathology 
secondary to service-connected shell fragment wounds of the 
right thigh and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDING OF FACT

The veteran's left knee pathology is age-related degenerative 
joint disease, neither caused nor aggravated by service-
connected shell fragment wounds or by the right-sided 
alteration of gait the wounds cause.


CONCLUSION OF LAW

Pathology of the left knee is not proximately due to or the 
result of service-connected left elbow impairment.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (2004).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

The VA outpatient treatment records from November 1997 to 
January 2005 are silent about the veteran's left knee.  
Complaints about left leg pain and edema appear in the 
context of evaluation and management of diabetes mellitus and 
associated peripheral neuropathy.  The outpatient records are 
uninformative regarding the issue on appeal.

VA compensation examination of January 2000 found no 
pathology of the left knee and the examiner reported an x-ray 
study of the left knee as negative.  On VA examination in 
March 2001, the examiner noted slight degenerative changes of 
the left knee, and the examiner opined that the degenerative 
changes were not solely attributable to the shell fragment 
injuries sustained in service.  A May 2002 VA examiner noted 
the veteran's right-sided antalgic gate due to his shell 
fragment wounds and also his vocational activities as a truck 
driver and construction worker in concluding, essentially, 
that both the service-connected injury and his occupational 
activities could have contributed to his back condition, thus 
it was as likely as not that the back condition was secondary 
to the shell fragment wounds.  The May 2002 examiner omitted 
an opinion about the left knee.

On remand, in August 2004, a VA examiner responded to the 
question whether the veteran's service-connected shell 
fragment wounds caused or aggravated his left knee pathology.  
Allen, 7 Vet. App. 439.  The examiner reviewed the veteran's 
claims file and examined the veteran.  Based on the clinical 
history and the examination of the shell fragment wounds and 
both legs with attention to the left knee, the examiner 
opined that the veteran's degenerative changes in the left 
knee were probably from age and unlikely from the service-
connected shell fragment wounds.

The clear preponderance of the evidence is against the 
veteran's claim.  The March 2001 examination report erred for 
failing to recognize that the question of contribution of a 
service-connected disability to a condition it did not cause 
is not an all-or-nothing question of direct causation.  
Allen, 7 Vet. App. 439.  Nonetheless, in the absence of 
contradictory evidence, the opinion is dispositive of the 
question whether the service-connected shell fragment wounds 
directly caused the left knee pathology.  Although not the 
sole question in secondary service connection claims, it is 
the question that must be answered affirmatively for a 
claimant to obtain compensation for the full extent of the 
secondary disability.  Thus, the March 2001 examiner's 
opinion is probative of the matter at issue even if 
incompletely so.

The August 2004 examiner's report is reasonably understood to 
address both the question of causation and the question of 
aggravation, because the Board's remand and the RO's request 
for examination asked those questions explicitly.  There is 
no contradictory medical opinion or other contradictory 
medical opinion.

The veteran argues that the examiner's reference to his age 
as an explanation for his left knee degeneration is 
impermissible for determining his claim, citing 38 C.F.R. 
§ 4.19 (2004) (age in service-connected claims).  The veteran 
misinterprets the regulation.  It appears in the VA schedule 
for rating, i.e., evaluating the severity of, disabilities, 
38 C.F.R. Part 4 (2004), not in the rules for adjudicating 
entitlement to service connection.  38 C.F.R. Part 3.  The 
cite rule means that when evaluating the severity of a 
disability, age may not be considered, i.e., veteran's may 
not be rated differently for equivalent disabilities because 
of their age.  It does not mean that VA must disregard the 
August 2004 VA examiner's medical expertise because his 
expert opinion of the cause of left knee degeneration is 
informed by his medical knowledge about the effect of age on 
joints.

In short, the preponderance of the evidence is against 
awarding secondary service connection for the veteran's left 
knee.  38 C.F.R. § 3.310(a) (West 2002).



ORDER

Secondary service connection for disability of the left knee 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


